DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the adjustment means which would enable the light sources to be movably arranged in one plane must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The disclosure is objected to because of the following informalities:  The specification refers to claim language and mentions the claims (see para. 0001 and 0006).   This language needs to be removed.
Appropriate correction is required.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
The specification is missing the headers.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 10 recites the limitation "the cut-out" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	In Claim 13, it is not clear what is meant by the recess being arranged on the side of the circumferential flange or how the recess would “face” the rear side area.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartmann, Jr. et al 2005/0225966.
Regarding Claim 1, Hartman, Jr. et al shows in Figure 4, a light arrangement for installation in a wall comprising a housing 100 with a front side are, a rear side 204 and side walls 206, wherein at least one light source 280 is arranged in the front side, wherein a stop 410 is arranged on the front side, at least one fastening 200 is configured to form a spring loaded form fit of the wall between the stop and the at least one fastening.
Regarding Claim 2, Hartmann, Jr. et al  shows in Figure 4, the at least one fastening arranged between the front side area and the rear side area 204.

Regarding Claim 4, Hartmann, Jr. et al shows in Figures 14 and 15, wherein the fastening 300 comprises a first leg section 320 and a second leg section 30 (see para. 0059).
Regarding Claim 5, Hartmann, Jr. et al shows in Figures 34 and 35, one leg spring section has a helical spring section with a winding direction.
Regarding Claim 9, Hartmann, Jr. et al discloses the one fastening 200 is inserted in some areas in a cut-out 120 in the side wall of the housing 100 (see Figs. 7-9. Para. 0045). 
Regarding Claim 10, Hartmann Jr., et al shows in Figure 9, the cut-out 120 has at least one undercut 128 and the fastening 200 can be fastened in the cut-out by means of a form fit (see para. 0045).
Regarding Claim 11, Hartmann Jr., et al shows the undercut 120 is formed by a recess 122 which connects the rear side area with the cut-out (openings are formed in the rear side which would permit the connection of the cut-out to the rear side of the housing). 
Regarding Claim 12, Hartman Jr., et al shows in Figure 4, that the stop 410 is designed as a circumferential flange in the front side area.
Regarding Claim 13, as well as can be understood, Hartmann Jr., et al shows in Figures 8 and 9, a recess 122 arranged on the side of the circumferential flange facing the rear side area. 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann Jr., et al 2005/0225966 in view of Clauss et al 10,066,807.
Regarding Claim 6, Hartmann Jr., et al fails to show two leg spring sections connected by a bracket section.  Clauss et al teaches that it is known in the art in Figure 4 to provide a fastening which includes two legs portions connected by a bracket.  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Hartmann, Jr. et al to provide a fastening comprising two legs and a bracket in the same manner as taught by Clauss et al as Hartmann Jr., et al suggests various arrangements for fastenings and this would provide a biasing on the wall and the housing.
	Regarding Claims 7 and 8, Hartmann, Jr. et al as modified by Clauss et al shows the bracket section arranged at an angle to the leg spring section and the bracket 
	Regarding Claim 16, Hartmann Jr., et al discloses the lens 400 is light transmitting with an optical section 416 but fails to disclose the lens is transparent.  Clauss et al teaches that it is known in the art in Figure 3 to provide a transparent cover 20 for a similarly structured lighting device (see col. 4, line 35).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Hartmann Jr. et al to include a transparent plate in the same manner as taught by Clauss et al as Hartmann Jr. et al does not limit the type of plate for the lighting device and this would maximize the amount light transmitted increasing the illumination provided by the lighting device.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hartmann Jr., et al 2005/0225966 in view of Ma et al 20170/0370532.
Regarding Claim 15, Hartmann Jr., et al fails to show a grid of light sources movably arranged.  Ma et al teaches that it is known in the art in Figure 2 to provide a grid of light sources which are movably arranged (see para. 0023).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Hartmann Jr., et al to provide plural movable light sources in a grid in the same manner as taught by Ma et al to increase the brightness provided by the lighting device and vary the appearance and direction of the emitted light .

17 is rejected under 35 U.S.C. 103 as being unpatentable over Hartmann Jr., et al 2005/0225966 in view of Chien 2019/0253670.
Regarding Claim 17, Hartmann Jr., et al fails to disclose a camera.  Chien teaches that it is known in the art in Figure 6D to provide a camera 6d1 in an LED lighting assembly (see para. 0227).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Hartmann Jr., et al to include a camera in the lighting assembly in the same manner as taught by Chien to provide more uses/functions for the lighting assembly in a discrete manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ocsko is cited of interest for showing a lighting device installed in a ceiling with a spring clamp assembly 200 (see Figs. 1-8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/PEGGY A NEILS/Primary Examiner, Art Unit 2875